--------------------------------------------------------------------------------

[exhibi1.jpg]

June 30, 2012

Mr. Hendrik Jacobs
CH3 5AU Chester,
United Kingdom


Dear Rik:

As per our discussions, I am most pleased to offer you the position of President
and Chief Operating Officer, SunOpta Inc.

Personally, I am extremely confident that you will be a great fit with SunOpta
and vice versa. Even more important, I am sure the role will be both challenging
and rewarding, but also a great deal of fun as we continue to grow and position
SunOpta as a world class leader in natural and organic foods.

The terms of this offer are obviously contingent upon on you achieving work
status in Canada. This process is currently ongoing and I am confident that we
will have finalized this in the near future.

POSITION DESCRIPTION:

While we will work together to finalize a number of organizational and operating
objectives and priorities, the key aspects of the President and Chief Operating
Officer role will be:

 

Member of SunOpta Inc. Senior Management Committee.

       

Operational and strategic leadership of SunOpta Foods, with a focus on:

 

Revenue development and improved customer facing processes,

 

Alignment of resources for maximum operating efficiency and effectiveness,

 

Operational excellence,

 

Development of improved operating margins and return on assets employed,

 

Operational risk assessment and ongoing management of key risks, and;

 

Strategic positioning of SunOpta Foods.

       

Guide and direct key personnel within SunOpta Foods Group in the development,
production, promotion, distribution and financial aspects of the Group’s
products and services.

       

Lead the preparation of short-term and long range plans and budgets for SunOpta
Foods based on broad corporate goals and growth objectives.

       

Direct participation in assessing potential acquisition and merger targets,
ensuring that post acquisition synergies and integration of existing business
units are realized in order to drive improved business practices and return on
investment.

       

Strategic leadership and management of SunOpta Sustainability and Global Supply
Chain activities.

       

Ongoing evaluation and reporting on the results of operations (sales, margins,
overheads, key operating metrics, etc)


--------------------------------------------------------------------------------


 

Maintain a sound staffing and organizational plan, further developing policies
and practices to drive management development and provide for capable succession
planning.

       

Ensure that all organization activities and operations are carried out in
compliance with all jurisdictional regulations and SOX requirements.

       

Work in hand with SunOpta Inc. Executive Management Team Members (CFO, CAO,
Legal and Business Development, others) to ensure functional priorities are
addressed within operations.

       

Ongoing support/partnership with the Chief Executive Officer and other senior
executives in areas such as investor relations, strategic planning, mergers and
acquisitions and organizational development.

       

In this role a number of executive level positions will report directly to you
including:

 

President, SunOpta Grains and Foods Group (Allan Routh)

 

President, SunOpta Ingredients Group (Scott Gordon)

 

President(s) , SunOpta Consumer Products Group (Chris Bouchard, Joseph Stern)

 

President(s), SunOpta International Foods Group (Gerard Versteegh)

 

Vice President, Sustainability (Bill Van Heeswyk)*

* Initially all of the Food Group President’s will report to you and we will
determine a mutually agreeable time for the transition of the Sustainability
function to your leadership.

REPORTING TO: Steve Bromley, currently President and Chief Executive Officer    
LOCATION: Corporate Head Office, presently located at 2838 Bovaird Drive West,
Brampton, Ontario L7A 0H2     STARTING DATE: August 1, 2012 or a date to be
mutually agreed upon.

COMPENSATION AND BENEFITS:

Salary: Your base salary will be $500,000 CDN per annum and you will be paid
bi-weekly (every other Friday). Your salary and related compensation package
will be reviewed annually with the next review scheduled for April 1, 2013.

Short Term Incentive/Bonus: You will be entitled to a target short term
incentive/bonus of 50% of your base salary. The short term inventive plan is
administered in line with the fiscal reporting calendar. You will be eligible
for bonus based on the SunOpta Corporate Bonus Plan, which is based on a
combination of budgeted return on net asset (RONA) results in each of the
operating groups (50%), budgeted corporate return on equity (25%) and budgeted
net earnings at the corporate level (25%). This plan has a minimum threshold of
90% for all parameters and an upside payable at 1% of target bonus
overachievement for each metric. For net earnings at a corporate level the
over-achievement starts at 100% of the budget before any allowance. Your bonus
for 2012 will be pro-rated based on your starting date. The terms of this plan
are reviewed on an annual basis by the Board of Directors and are subject to
change.

Long-Term Incentive – In addition to the one time initial grant of employee
stock options detailed below, you will be entitled to a long-term incentive.
Currently the incentive is awarded via an annual grant of stock options
equivalent to 50% of your base salary, rounded to the nearest 100 shares. The
calculation of the value of the options toward the amount of 50% will be based
on the ‘Black-Scholes’ method of determining stock option value. The annual
option grant is at the sole discretion of the Board of Directors.

It is the intention of the Board of Directors to do a complete review of the
short term and long term incentive plans this year with any changes applicable
for 2013.

--------------------------------------------------------------------------------

Initial Stock Option Grant: You will be granted 250,000 stock options on joining
the Company. Pricing for these options will be based on the closing price of
SunOpta shares on the NASDAQ on the day prior to you joining the Company.
Options have a ten year term and vest over five years with the first 20% vesting
after one year and 20% per year thereafter. In the event the Company is unable
to issue and price stock options on the day prior to you joining the Company due
to restrictions with the issuance of securities by regulatory authorities, these
options will be issued and priced based on the closing price on such date which
is two days after the lifting of applicable restrictions or the earliest date
authorized by the applicable regulatory authorities.

Benefits: The Company provides family health, hospital, vision and dental
coverage. Some of the coverage highlights are as follows:

  a)

Medical and Dental Coverage;

  b)

Paramedical services;

  c)

Vision Coverage every two years;

  d)

Life Insurance (3 Times Salary to maximum $750,000 CDN)

  e)

Accidental death & dismemberment (3 Times Salary to maximum $750,000 CDN)

Life insurance premiums paid for by the Company are a taxable benefit and will
be added to your income on your annual T4.

Enrollment in the long-term disability plan is mandatory for all employees; the
plan covers up to 66% of your income if you become disabled to a maximum of
$10,000 per month. Premiums for disability insurance are paid directly by the
employee, through payroll deduction, to ensure that any benefits received from
this plan are non-taxable.

Should you become disabled and unable to work, the company will pay your full
salary through the elimination period of 180 days.

You will be eligible for an annual medical and related follow-up coverage
provided via Medcan, at the Company’s expense.

The Company may change, add or delete benefits or coverage in the future and no
such change will be considered as a substantial change to the terms of your
employment or a breach of contract.

A copy of the Company’s current group benefits plan is attached as Exhibit A. As
a result of the recent sale of Purity Life Natural Health Products, the plan
will be amended in the future for new employees. In any event, the Company will
ensure the benefits provided are consistent with the terms of the current plan
as attached.

RRSP (Registered Retirement Savings Plan): You may contribute up to 5% of your
salary by payroll deduction into your individual RRSP. The Company will match
your contribution into your RRSP, $1 for $1, up to 50% of the maximum applicable
under the Income Tax Act in any given year (the combination of your contribution
and the Company contribution reaching the maximum). The total contribution limit
for 2012 is $22,970 CDN.

Vacation: You will be entitled to four (4) weeks vacation per annum, all to be
scheduled based on business needs. SunOpta’s vacation period runs from January
to December and all vacation must be taken in the year it is earned. No carry
forward of vacation to the following year is permitted unless previously
approved. This vacation will be pro-rated for the 2012 vacation year.

Auto Allowance: You will be provided a monthly auto allowance of $1,000 CDN,
plus reimbursement of reasonable operating costs including insurance, gas,
normal maintenance and 407 ETR fees.

--------------------------------------------------------------------------------

Professional Fees: The Company will pay reasonable annual professional fees
related to your employment.

Membership Fees: You will be entitled to reimbursement of annual membership fees
up to a maximum of $2,500.

Transition Support: You will be provided transition support of $4,000 per month,
net of applicable taxes, for a period of 12 months ($48,000 total). The total
amount will be paid via lump sum once you join the company. In the event you
choose not to stay with the company for the initial 12 month period, you agree
to reimburse the company for the amount of the transition support which was not
earned.

Relocation: The Company will reimburse you for all reasonable relocation
expenses for you and your family to relocate from the United Kingdom to the
Greater Toronto Area. The costs to ship your personal sailboat will be shared on
a 50/50 basis. You will provide and estimates of relocation costs at your
earliest convenience.

Employee Stock Purchase Plan: You may elect to contribute between 1% and 10% of
your base salary into the Employee Stock Purchase Plan, subject to maximum
contribution limits as detailed in the Plan. (Plan limits value of stock
received through the plan to a maximum of $25,000 per year). Stock is issued at
the end of each quarterly offering period based on a 15% discount to the average
share price immediately before the end of the offering period. You are eligible
to enroll in the plan at the beginning of the next offering period subsequent to
your start date. All senior management are encouraged to utilize this plan as
one of the methods available to establish an ownership position over time.

Change of Control and Termination Without Cause: In the event of a Change of
Control of the Company (defined as 50% or more of the common shares owned by one
investor group) all unvested options will immediately vest. In addition, in the
event of a Change of Control, should material changes be proposed to your
position, you will have the option to receive a lump sum severance payment equal
to eighteen (18) months of the total of your then annual base salary and annual
bonus, plus the continuation of the auto allowance and medical, dental and
insurance benefits, with the exception of short and long term disability
insurance, for a period of eighteen (18) months following the date that
employment is terminated.

In the event of termination of your employment without cause, you will receive
severance benefits of eighteen months base salary, bonus, plus continuation of
auto allowance and allowable medical and insurance benefits during the severance
period.

For the purposes of calculating severance under Change of Control or Termination
Without Cause above, the bonus will be based on the higher of the average of the
pro-rated year to date results, assuming a minimum of six (6) months have
elapsed for that current fiscal year plus the preceding year bonus payout or the
average bonus payout of your previous two years of employment.

Termination of Employment: You may resign your employment with the Company upon
providing at least twelve weeks advance notice of your expected last day of work
(‘resignation date’). Once the Company has received your resignation it may, at
its sole discretion, terminate your employment at any time prior to your
resignation date in which case you will continue to be paid up to your
‘resignation date’ and the Company will have no liability for termination
severance pay or damages whether at common law or otherwise.

In the event you decide to terminate your employment as a result of your
perceived material inability to execute the responsibilities of your position,
you will receive benefits of twelve months base salary and annual bonus, plus
continuation of auto allowance and allowable medical and insurance benefits
during the termination period. For greater clarity, this provision will apply to
circumstances whereby due to decisions taken by myself or the Board of
Directors, you are not able to execute key responsibilities of your position
such as decisions on hiring or firing, thereby limiting your ability to be
effective in your role. In the event you wish to exercise the provisions of this
clause, final approval will be subject to the approval of the Chairpersons of
both the Compensation Committee and the Corporate Governance Committee. In the
event they do not mutually agree on the matter, the final decision will rest
with the Chairman of the Board of Directors.

--------------------------------------------------------------------------------

For this provision the determination of annual bonus will be based on the higher
of the average of the prorated year to date results, assuming a minimum of six
(6) months have elapsed for that current fiscal year plus the preceding year
bonus payout or the average bonus payout of your previous two years of
employment. In the event you have not been employed for two years, the bonus
will be based on the average earned over the period of employment, prorated for
twelve months.

SUNOPTA POLICIES

Practices & Policies: You agree to be bound by and comply with all Company
practices and policies whether written or not, of which you are aware, or of
which you ought to be aware and such practices and policies form part of this
contract of employment.

You confirm that you have read, signed and agree to abide by the terms and
conditions of Business Ethics and Code of Conduct Policy attached as Exhibit B.

The agreement arising from your acceptance of this offer will be governed by and
constructed in accordance with the laws of the Province of Ontario and the laws
of Canada applicable therein.

Rik, I am very pleased to have you join the SunOpta Corporate team in this role
and have the opportunity to work with you as we build a world class natural and
organic foods company.

Assuming these terms are acceptable, please sign and return a copy to my
attention.

Yours sincerely,

/s/ Steve Bromley                                    
Steve Bromley
President and CEO
SunOpta Inc.

I hereby agree to and accept the above.

/s/ Hendrik Jacobs                                    
Hendrik Jacobs

Agreed on this 30th day of June, 2012.

--------------------------------------------------------------------------------